ADVISORY ACTION
Continuation of Item No. 12.  NOTE:  Applicant’s arguments filed 3/23/2021 have been considered but are not persuasive.  The Applicant first argues that a “person having ordinary skill in the art [allegedly] would not understand Potoczek to disclose or suggest a ‘candy coat paint finish on a substrate’ as recited by claim 1” given that in “contrast to conventional paint or metallic paint systems, a ‘candy coat paint finish’ is a very special category of paint effect finish with distinctive characteristics including a sparkling appearance and unusually deep and intense color that varies based on the viewing angle”, referring to paragraph 0004 of the instant specification, which the Examiner notes is part of the background section and generally “Candy coat” finishes as “typically” prepared and “typically” applied, with the Applicant emphasizing that the base coat is “overcoated with multiple (e.g. three, four or more) coats of a translucent colored coating containing a dye dispersed in a transparent binder” wherein the “translucent colored coats merge to form a single colored layer, sometimes referred to as the ‘candy’, having substantially greater thickness (e.g., at least twice the thickness) of the base coat layer and greater color intensity than would be attained by using only one or two coats of the translucent colored coating material” (see page 10 of the response).  The Applicant argues that a “person having ordinary skill in the art of automotive paint finishes would recognize that a candy coat paint finish refers to a paint finish that provides a unique visual effect and possesses a unique paint layer construction, particularly over conventional metallic finishes, as explained in” the Eastwood Company Article, arguing that a “person having ordinary skill in the art [allegedly] would not understand the factory powder paint finish, nor the liquid-based repair paint finish that is described by Potoczek to be a “candy coat paint finish on a substrate” as recited by Applicant’s claims” and that “[f]urthermore, such a person [allegedly] would not reasonably In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, with regards to the broad description of “Candy coat” in the Background section as being “typically” prepared and/or “typically” applied in a particular fashion, including the portions thereof emphasized by the Applicant, the Examiner notes that such features are not required by the claims and thus Applicant’s arguments with regards to such features are not persuasive.  In terms of the Eastwood Company Article, it is noted that the article clearly recites that “Candy paint is a mid coat type of paint that is always applied over a base color” and “Put simply Candy Paint is basically a clear coat that is tinted with a color to give it translucent properties” (see paragraph bridging pages 10-11 of the response), and given that Potoczek clearly discloses “a mid coat type of paint” that is “applied over a base color” wherein the mid coat is basically a colored clear coat with “translucent properties” as in the Eastwood Company Article, as well as providing “increased apparent depth and color intensity” as recited in Paragraph 0004 of the instant specification, wherein one can also change the hue or darkness of the color by adding more coats or as recited in Potoczek, the midcoat is preferably applied onto the basecoat until a color of the midcoat substantially meets a desired lightness value (e.g. of the powder paint to be repaired/color matched) and also mimics the (sparkling) effect of the metallic pigment in the powder paint composition without substantially hiding the color from the basecoat layer, the Examiner respectfully disagrees with Applicant’s arguments that the paint finish disclosed by Potoczek would not be recognized by one having ordinary skill in the art as a “candy coat paint would reasonably expect a “candy coat paint finish” as instantly claimed would be the resultant effect based on the modification of Potoczek’s liquid-based repair paint finish in view of the BASF Brochures.
The Applicant also argues that a person having ordinary skill in the art allegedly would not find any proper basis in Potoczek for replacing the PALIOCROM® Gold L 2000 color effect-providing pigment utilized in the example of Potoczek with the metal oxide-coated nontransparent silver dollar aluminum flake pigments disclosed by the BASF Brochures (see pages 12-13 of the response), further arguing that the claimed candy layer is “formed from a colored liquid intermediate coating composition comprising a colored pigment or dye dispersed in a second hardenable binder, wherein the candy layer provides a transparent or translucent colored layer that increases the color saturation of incident light reflected from the basecoat layer” and that Potoczek allegedly does not disclose formulating such a layer.  However, the Examiner respectfully disagrees and notes that the mid coat layer disclosed by Potoczek is a colored liquid intermediate coating composition comprising a colored pigment dispersed in a hardenable binder and provides a translucent colored layer that does in fact increase the color saturation of incident light reflected from the basecoat layer in order to color match the liquid paint system to the powder paint system, e.g. “the liquid midcoat composition is preferably applied until the second color of the liquid paint system has a lightness differential of no greater than about 6 color units from the lightness value of the powder paint system at the 15º and 25º viewing angles” (Paragraph 0036); and given that Potoczek does not limit the color effect-providing pigment to the PALIOCROM® Gold L 2000 utilized in the example and broadly recites in Paragraph 0024 that suitable color effect-providing pigments are known in the art and prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results; wherein Applicant’s repeated arguments on pages 12-13 of the response with regards to the “candy” coat paint finish have been addressed above and are not persuasive.
Lastly, the Applicant argues that with regards to dependent claims 19 and 31, which specify dry film thickness characteristics of the candy coat layer, Potoczek is silent regarding the thickness of its midcoat, arguing that as “discussed in Applicant’s specification, the thickness of the intermediate layer affects the visual/candy appearance of the resultant candy coat finish, e.g. thickness is a result effective variable” and again arguing that Potoczek allegedly does not describe creating a candy coat effect with its midcoat (see paragraph bridging page 13).  The Applicant argues that Potoczek allegedly does not describe the thickness of its midcoat as a result effective variable and that one would not seek to optimize the thickness of such a layer for the purpose of producing an allegedly non-described effect.  However, the Examiner respectfully 
Thus, Applicant’s arguments are not persuasive and the Examiner maintains her position that the claimed invention would have been obvious over the teachings of the cited prior art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        April 6, 2021